MEMORANDUM **
Joseph Giannini appeals from the district court’s order dismissing his lawsuit for lack of subject matter jurisdiction. This court has jurisdiction under 28 U.S.C. § 1291 and we affirm.
Giannini did not petition the California Supreme Court for review of the Committee of Bar Examiners’ refusal to certify Giannini for admission to the State Bar. “Under California law, only the state supreme court, not the Committee of Bar Examiners, has the authority to grant or deny admission to the bar.” Giannini v. Committee of Bar Examiners, 847 F.2d 1434, 1435 (9th Cir.1988). “An applicant seeking review of a decision by the Committee must file a petition for review by the California Supreme Court. Cal. Bus. & Prof.Code § 6066; Chaney [v. State Bar of California, 386 F.2d 962, 966 (9th Cir. 1967) ]. Until such review is completed, an applicant has no basis for any claim of deprivation under federal law because no deprivation has taken place.” Id.
Giannini frames his claim here as a free speech retaliation claim. However, until Giannini’s petition for review by the California Supreme Court has been denied, no retaliation has occurred. Therefore, Giannini has no basis for any claim of deprivation under federal law. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.